DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 11/08/2022 for application number 17/222,425. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/05/2021, 12/15/2021, 01/20/2022, 06/10/2022 and 09/22/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: The instant invention is related to .

Prior art was found for the claims as follows:
Re. Claim 1, Ozcan et al., [US Pub. No.: 2019/0333199 A1] discloses: 
A method comprising: obtaining, by a computing system, a training data set comprising a plurality of high confidence super-resolution images and a plurality of low confidence super-resolution images [training a generative adversarial network, which statistically learns to transform low-resolution input images 20 into higher or super-resolved images 40. |0118];

5.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The claims are allowable because the prior art fails to disclose a super-resolution image simulation, an accuracy assessment of the super-resolution image based on one or more degrees of equivalence between the super-resolution image and one or more actually scanned high resolution images of at least a portion of one or more related specimens identified using a simulated image classifier.

Specifically the claimed feature is “…generating, by the computing system, a simulated image classifier for determining a confidence interval that measures a likelihood of a super-resolution image falls into a particular class by:
inputting the training data set into a machine learning algorithm; 
and learning, via the machine learning algorithm, to classify super-resolution images of artifacts;
obtaining, by the computing system, a target super-resolution image of a specimen;
analyzing, by the computing system via the simulated image classifier, the target super- resolution image to determine a class associated with the target super-resolution image; 
and determining, by the computing system via the simulated image classifier, that class of the target super-resolution image and a confidence interval of the class”.
This feature is not found or suggested in the prior art.

6.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

7.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488